Citation Nr: 0702320	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-11 1174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc and 
joint disease of the spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  

By decision of the Board in March 2006, new and material 
evidence was found and the application to reopen the claim 
for service connection for a low back disability was 
reopened.  The case was remanded by the Board in March 2006 
for additional development and de novo review.  The issue now 
before the Board is entitlement to service connection for 
degenerative disc and joint disease of the spine, the 
veteran's diagnosed back disorder.  


FINDING OF FACT

Degenerative disc and joint disease of the lumbar spine was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event, 
including as a result of an automobile accident during 
service.  


CONCLUSION OF LAW

Degenerative disc and joint disease of the spine was neither 
incurred in nor aggravated by service nor may degenerative 
joint disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2002, April 2005, and March 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the March 2006 letter provided to the veteran, the 
veteran was provided with the necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease (arthritis), 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The veteran seeks service connection for his spine disorder, 
diagnosed by several physicians as degenerative disc and 
joint disease, as a residual of the automobile accident that 
he sustained during service.  Review of the service medical 
records shows that the veteran was involved in a motor 
vehicle accident in April 1969 and that on examination for 
separation from service it was noted that he had recurrent 
back pain and stiffness as a result of that accident.  On 
examination by VA in December 1976 no residuals of the low 
back injury were found.  Additional records from the 
veteran's private medical care providers, which date from 
1999, show that the veteran has a low back disorder.  Both 
private and VA examination reports show diagnoses of 
degenerative disc and joint disease of the spine.  In medical 
opinions, dated in 2002, 2003, and 2006, the veteran's 
private physician and chiropractor rendered opinions that 
based upon the veteran's history of back pain since his 
injury during service; the degenerative disc and join disease 
"very likely" began with the injury in service.  

An examination was conducted by VA in January 2003.  At that 
time, the veteran's medical records were reviewed.  The 
diagnosis was lumbar intervertebral disc and degenerative 
disease of the lumbosacral spine.  The examiner rendered an 
opinion that he did not believe that the degeneration of the 
disc was not caused by the accident during service.  He 
stated that his opinion was due to the findings of the normal 
examinations over the years from 1969 to the 1990's, when the 
veteran's symptoms increased and progressed into degenerative 
disc disease.  

The medical records were again evaluated a second time in 
September 2006.  At that time, the VA physician indicated 
that the question was asked whether the veteran's present 
problem was related to the back injury he had sustained in 
service.  Review of the records showed that the veteran had 
several instances of low back episodes while he was in 
service that that this was noted on his separation 
examination to be sporadic and moderate in nature.  The 
present complaints all dated back to 1999 according to the 
reports that were reviewed by the physician.  This was noted 
to be approximately 30 years subsequent to the time that the 
veteran stated that he had originally developed the problem 
in his back.  After review of The January 2003 VA examination 
and review of the medical records, this physician stated that 
he agreed with the January 2003 examiner in that, given the 
fact that there was a thirty year hiatus between the problems 
the veteran had in service and the demonstration of the 
problem with the back that the veteran presently had, the two 
could not be connected without resorting to unfounded 
speculation.  

Review of the records by the VA physicians essentially 
indicate that it is not possible to state that it is at least 
as likely as not that the veteran's current back disorder is 
related to the injury he sustained while on active duty.  
While the veteran's private physicians essentially indicate 
that they believe that a relationship exists, these opinions 
are based upon the veteran's uncorroborated history of back 
complaints since 1969.  In light of the normal findings on 
the examination in 1976, these opinions are not found to be 
competent medical evidence upon which the claim may be 
allowed.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Under 
these circumstances, service connection must be denied.  


ORDER

Service connection for degenerative disc and joint disease of 
the spine is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


